Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on October 30, 2019, examining claims preliminarily amended on the same date.
Claim 7 was preliminarily amended.  
Claims 1-10 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on October 30, 2019 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claim 1, there are several limitations for which it is unclear whether § 112(f) should be triggered or not.  Specifically, “an anti-counterfeit information generation module used for generating…;” “an anti-verification module used for carrying out anti-counterfeit verification…;” “an identity information generator used for randomly generating …;” “a natural biological information generation assembly used for generating natural biological information…;” and “an information binder used for binding and packing the unique identity information…” are all limitations that appear to use nonce words “used for” that are not limited by any structure in any way.  As best Examiner reads these interpretations in light of the specification, the only structure that is involved is a user device such as a smart phone that has a camera and a database.  In particular, the “information binder used for binding and packing” is a limitation with an unclear structure.  As best Examiner can understand, this limitation is broad enough to encompass merely combining material into a database.  Applicant can resolve these ambiguities with amendments, arguments that point to particular supporting passages in the specification, or both.  Nevertheless, as currently recited, one of ordinary skill in the art seeking to avoid infringement would not be apprised of the metes and bounds of the claim.  
Further regarding Claim 1, this claim recites “natural biological information corresponding to the commodity,” which is a phrase that, when read in light of the specification (see, e.g., paragraph 52), is not particularly pointed out or distinctly claimed.  The only example that Applicant’s disclosure provides of this term is the texture of leather (see id.).  The texture of leather, however, is not generally considered to be “biological information” in typical American parlance.  Rather, this language might imply some kind of biometric information such as a fingerprint, iris scan, DNA analysis, etc.  Thus, Applicant’s sole example of this term renders the claim language unclear because, if a texture of leather is “biological,” it is now unclear what other potential embodiments Applicant may envision being within the scope of this phrase that is not ordinarily within the phrase when considered from an American English perspective.  Thus, this term is not particularly pointed out or distinctly claimed.  
Because Claims 2-10 depend upon Claim 1, they are also rejected under § 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2014/0279613, hereinafter “Lee”) in view of Sharma et al. (US 2013/0087620, hereinafter “Sharma”).

Claim 1.  Lee teaches: A commodity anti-counterfeit verification system based on natural biological information, comprising:
an anti-counterfeit information generation module used for generating unique anti-counterfeit information corresponding to a commodity (see ¶ 32 teaching using information that uniquely identifies the item such as serial number, SKU, UPC, or description, etc.; see further ¶s 37 and 40 teaching obtaining images or other information that uniquely identifies the authentic item);
an anti-counterfeit database used for storing the unique anti-counterfeit information generated by the anti-counterfeit information generation module (see ¶ 59 teaching storing information such as the image, audio, or video information that authenticates the item in a data structure such as data structure 400; see also ¶ 28 teaching substantially the same; see further ¶s 37-41); and
an anti-counterfeit information verification module used for carrying out anti-counterfeit verification on the commodity according to the unique anti-counterfeit information stored in the anti-counterfeit database (see, e.g., Figure 7 teaching carrying out an anti-counterfeit verification method utilizing the stored information; see further ¶s 67-74 further describing the method described in Figure 7 utilizing user device 210 and server 220 connected via network 230 as shown in Figure 2); wherein:
the anti-counterfeit information generation module comprises:
an identity information generator used for randomly generating unique identify information corresponding to the commodity (see, e.g., Figure 6; see also ¶s 32, 54, 62, 69, 73, and 105 teaching SKU, UPC, or serial numbers providing unique identity information for the product; Examiner notes that this limitation is further addressed below);
a natural biological information generation assembly used for generating natural biological information corresponding to the commodity (Examiner notes that “natural biological information” is construed in light of paragraph 52 of the specification to encompass utilizing the texture of leather to measure a unique pattern; with that understanding, Lee ¶ 37 teaches utilizing the pattern of the leather to generate uniqueness information of, e.g., a handbag, and Figure 7 and ¶s 81-83 teaches using the previously captured image to compare to a newly captured image to determine whether the item is counterfeit or not); and
an information binder used for binding and packing the unique identify information generated by the identify information generator and the natural biological information generated by the natural biological information generation assembly (see, e.g., Figure 4 teaching binding and packing the unique item identification information along with image, audio, and vide file identification files into a database structure).
Regarding the limitation of an identity information generator used for randomly generating unique identify information corresponding to the commodity, Examiner notes that Lee fails to expressly teach generating unique identity information randomly.  Instead, as noted above, Lee utilizes SKU numbers, serial numbers, or barcodes.  While barcodes could be generated randomly, Lee fails to expressly teach such a feature.  Nevertheless, such a feature is taught in analogous prior art.  Sharma, for example, teaches creating a random distribution of three-dimensional elements that is then used to take an image of the elements, encode and store the image in a database, and use the image as part of the determination of whether the product is authentic or counterfeit (see at least Sharma’s abstract and Figures 5 and 6).  Because Sharma uses this image to store for later analysis to determine authenticity, Sharma is analogous to Lee and the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of randomly generating a unique identifier (as disclosed by Sharma) to the known system of determining commodity authenticity (as disclosed by Lee).  One of ordinary skill in the art would have been motivated to apply the known technique of randomly generating a unique identifier because an average user without any special skill set could take a picture and use their device to compare the randomly generated pattern to the stored pattern (see Sharma ¶ 6).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of randomly generating a unique identifier (as disclosed by Sharma) to the known system of determining commodity authenticity (as disclosed by Lee), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of randomly generating a unique identifier to the known system of determining commodity authenticity, because predictably the randomly generated three dimensional pattern of Sharma operates exactly the same way as the captured image data of Lee).  See also MPEP § 2143(I)(D).

Claim 2.  The combination of Lee and Sharma teach the limitations of Claim 1.  That combination further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 1, wherein the natural biological information generation assembly comprises:
a natural biological information acquisition unit used for acquiring an image of a unique characteristic part of a commodity which has a unique textural property (see Lee ¶ 37); and
a natural biological information addition unit used for adding natural biological information of a commodity which does not have a unique textural property (see Sharma ¶ 43 teaching adding DNA-derived ink with the second dataset 16 to print the symbol, where the DNA serves to uniquely identify the source or manufacturer of the object).

Claim 3.  The combination of Lee and Sharma teach the limitations of Claim 2.  Sharma further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 2, wherein the natural biological information is added specifically as follows: the natural biological information with a unique property is added to the commodity with anti-counterfeit ink (see ¶ 43 teaching utilizing anti-counterfeit ink utilizing plant-derived DNA mixed into the ink).

Claim 4.  The combination of Lee and Sharma teach the limitations of Claim 3.  Sharma further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 3, wherein the natural biological information with the unique property includes fingerprints (see ¶ 43 teaching utilizing anti-counterfeit ink utilizing plant-derived DNA mixed into the ink, where the DNA fragments serve as the fingerprint; alternatively, Examiner notes that the image of the leather markings taught in Lee ¶ 37 also serve as a “fingerprint” of the natural biological information as construed in light of Applicant’s specification paragraphs 39 and 52).

Claim 5.  The combination of Lee and Sharma teach the limitations of Claim 1.  Lee further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 1, wherein the anti-counterfeit information verification module comprises:
an identify information recognizer used for recognizing identity information of the commodity to determine an identity of the commodity (see Figure 1 teaching a user device obtaining image data to recognize a commodity; see also Figure 6 teaching an exemplary graphical user interface used to enter information to recognize identity information of a commodity such as a handbag; see Figures 8A-8G further teaching submitting the information such as manufacturer, item type, model, etc., pictures of the item, audio files, video files, etc.);
a natural biological information acquisition unit used for acquiring an image according to the natural biological information of the commodity (see, e.g., Figure 8C teaching obtaining an image of material of the handbag, which, as taught in ¶ 37, could be a texture of leather; see also ¶ 107); and
an anti-counterfeit information verification unit used for carrying out anti-counterfeit verification on the commodity according to the identity of the commodity determined by the identify information recognizer and the image acquired by the natural biological information acquisition unit (see, e.g., at least ¶s 109-110 teaching the server analyzing the information uploaded as shown in Figures 8A-8E to deliver a determination of whether the commodity is counterfeit or not; see also Figure 7 further teaching the determination).

Claim 6.  The combination of Lee and Sharma teach the limitations of Claim 5.  Lee further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 5, wherein anti-counterfeit verification is carried out specifically as follows:
(s1) The identify information of the commodity is compared with information in the anti- counterfeit database to determine whether or not the commodity exists; if yes, (s2) is performed; or, if not, it indicates that the commodity is a counterfeit commodity (see, e.g., ¶s 83 and 109-110 teaching comparing analyzed information to determine whether the commodity exists);
(s2) Natural biological information corresponding to the identify information of the commodity is extracted from the anti-counterfeit database and is compared with the acquired image to carry out image information matching (see, e.g., ¶s 83 and 109-110 teaching comparing analyzed information such as commodity material, e.g., handbag leather patterns, to determine whether the commodity is counterfeit or not); and
(s3) Whether or not a matching result reaches a specified threshold 1s judged; if yes, it indicates that the commodity is a genuine commodity; or, if not, it indicates that the commodity is a counterfeit commodity (see ¶s 109-110 teaching determining whether the obtained biological information matches the stored data to determine authenticity of the commodity).

Claim 8.  The combination of Lee and Sharma teach the limitations of Claim 1.  Lee further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 1, wherein the anti-counterfeit information verification module further comprises a verification result display assembly used for displaying an anti-counterfeit verification result of the commodity (see Figures 1 and 8F teaching exemplary graphical user interfaces displaying the result of the analysis of whether the commodity, e.g., handbag, is counterfeit or not).

Claim 9.  The combination of Lee and Sharma teach the limitations of Claim 8.  Lee further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 8, wherein the verification result display module comprises a display screen and a wireless communicator, and the wireless communicator is connected to an intelligent electronic device of a user (see Figures 1 and 8F teaching exemplary graphical user interface, i.e., display screens, displaying the result of the analysis of whether the commodity, e.g., handbag, is counterfeit or not; see further Figure 2 teaching that user device 220, which is the device that has the displays shown in Figures 1 and 8F, is wirelessly connected via network 230 to the server 220 that communicates the results of the verification; see also ¶ 19 teaching that network 230 can be wireless).

Claim 10.  The combination of Lee and Sharma teach the limitations of Claim 1.  Lee further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 1, wherein the unique identity information includes one-dimensional codes, two-dimensional codes, three-dimensional codes, serial numbers, or RFID tags (see, e.g., Figure 6; see also ¶s 32, 54, 62, 69, 73, and 105 teaching SKU, UPC, or serial numbers providing unique identity information for the product).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Sharma and further in view of Brogger et al. (US 6,309,690, hereinafter “Brogger”).

Claim 7.  The combination of Lee and Sharma teach the limitations of Claim 5.  Sharma further teaches: The commodity anti-counterfeit verification system based on natural biological information according to Claim 2, wherein when the natural biological acquisition unit acquires the image, an angle of an integrated light source [] variation need[s] to be controlled within specified ranges (see, e.g., Figure 4 and ¶ 26 teaching that the imaging must occur in between a working distance 1 and a working distance 2, i.e., the angle of light striking the imaging sensor 24 must be within the range that is created between one inch from the sensor and 12 inches from the sensor).  Sharma (and Lee) fail to expressly teach, however, that the imaging must occur in a specified temperature range.  Nevertheless, such a feature is taught in the analogous prior art.  Brogger, for example, teaches such a feature.  Specifically, Brogger teaches marking an object for later authentication, where the marking will respond differently to light in different temperature ranges (see, e.g., Brogger column 6 lines 47-61; see also Claim 14).  Because Brogger uses this thermochromic material to allow for later analysis to determine product authenticity, Brogger is analogous to Lee, Sharma, and the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of utilizing thermochromic material that changes response based on a temperature range (as disclosed by Brogger) to the known system of determining commodity authenticity (as disclosed by Lee and Sharma).  One of ordinary skill in the art would have been motivated to apply the known technique of utilizing thermochromic material that changes response based on a temperature range because the material could be covert at room temperature but still be utilized to perform authenticity determinations (see Brogger column 6 lines 47-61).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of utilizing thermochromic material that changes response based on a temperature range (as disclosed by Brogger) to the known system of determining commodity authenticity (as disclosed by Lee and Sharma), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of utilizing thermochromic material that changes response based on a temperature range to the known system of determining commodity authenticity, because predictably the thermochromic material of Brogger operates similarly as the randomly generated three-dimensional data of Sharma and the captured image, e.g., leather material, data of Lee).  See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627